Case 1:19-cv-00471-KLM Document 7 Filed 03/22/19 USDC Colorado Page 1 of 2




Benjamin J. Sweet
THE SWEET LAW FIRM, PC
186 Mohawk Drive
Pittsburgh, PA 15228
Phone: (412) 742-0631
ben@sweetlawpc.com

Attorneys for Plaintiff MICHAEL G. MURPHY, individually and on
behalf of all others similarly situated

                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO

 MICHAEL G. MURPHY, an individual,
 individually and on behalf of all others similarly      Case No. 1:19-cv-471
 situated,

                        Plaintiff,
                                                         NOTICE OF DISMISSAL
        v.                                               (FRCP RULE 41(a))


 UNITED STATES BEEF CORPORATION,
 d/b/a Arby’s, d/b/a Taco Bueno, an Oklahoma
 corporation,

                        Defendant.

                 NOTICE OF DISMISSAL PURSUANT TO RULE 41(a)(1)

       1.      Whereas Plaintiff Michael Murphy filed the above-referenced case against Unites

States Beef Corporation on March 15, 2019.

       2.      Whereas the complaint in the above-referenced case alleges violations of the

Americans with Disabilities Act at certain Arby’s locations Plaintiff believed United States Beef

Corporation owned, managed, and/or controlled.

       3.      Whereas Plaintiff served United States Beef Corporation on March 5, 2019.
Case 1:19-cv-00471-KLM Document 7 Filed 03/22/19 USDC Colorado Page 2 of 2




       4.      Whereas counsel for United States Beef Corporation informed counsel for

Plaintiff that United States Beef Corporation recently sold all 368 Arby’s locations that it owned,

managed, and/or controlled to Flynn Restaurant Group, LP.

       5.      Whereas as a result of the sale referenced in paragraph 4 above, United States

Beef Corporation is no longer a proper defendant in the litigation,

       6.      Whereas United States Beef Corporation has not yet answered or otherwise

appeared in this action, and thus dismissal is appropriate without court order, pursuant to Federal

Rule of Civil Procedure, Rule 41(a)(1)(A)(i).

       7.      Accordingly, pursuant to Federal Rule of Civil Procedure, Rule 41(a)(1)(A)(i),

Plaintiff seeks voluntary dismissal of the Complaint.



Dated: March 22, 2019                                Respectfully Submitted,

                                                     /s/ Benjamin J. Sweet
                                                     Benjamin J. Sweet
                                                     THE SWEET LAW FIRM, PC
                                                     186 Mohawk Drive
                                                     Pittsburgh, Pennsylvania 15228
                                                     Phone: 412-742-0631
                                                     ben@sweetlawpc.com

                                                     Attorneys for Plaintiff MICHAEL G.
                                                     MURPHY, individually and on behalf of all
                                                     others similarly situated




                                                 2
